     Case 3:18-cv-02557-BEN-LL Document 53 Filed 08/12/20 PageID.952 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHANE CAVANAUGH, an individual and )             No. 18cv2557-BEN-LL
     as personal representative of the Estate of )
12   RICHARD BOULANGER; the Estate of )               ORDER GRANTING JOINT MOTION
     RICHARD BOULANGER,                           )
13                                                )   TO MODIFY SCHEDULING ORDER
                   Plaintiffs,                    )   REGULATING EXPERT DISCOVERY
14                                                )
            v.                                    )
15                                                )   [ECF No. 52]
     COUNTY OF SAN DIEGO, a municipal )
16   corporation; SHERIFF BILL GORE,              )
     individually and in his official capacity as )
17   Sheriff for the County of San Diego; and )
     DOES 1 through 50, inclusive,                )
18                                                )
                   Defendants.                    )
19                                                )
20
21          On August 10, 2020, the parties filed a joint motion asking the Court to modify the
22   scheduling order regulating expert discovery. ECF No. 52. Specifically, the parties
23   request extending rebuttal disclosure reports and expert discovery cut-off for experts
24   Robert Fonzi and Richard Lichten only. Id. at 1-2. In support, the parties state that good
25   cause exists to grant the requested modification because Defendants were unaware of Mr.
26   Fonzi’s vacation, and he is unable to complete his deposition and rebuttal report due to
27   the nature of his travel. Id. at 2.
28   ///

                                                                           18cv2557-BEN-LL
     Case 3:18-cv-02557-BEN-LL Document 53 Filed 08/12/20 PageID.953 Page 2 of 2


 1         For good cause shown, the Court GRANTS the joint motion as follows:
 2                                         Current Date                New Date
 3   Rebuttal Disclosure/Reports for August 14, 2020                 September 11, 2020
 4   Fonzi/Lichten
 5   Expert Discovery Cut-off for August 28, 2020                    September 25, 2020
     Fonzi/Lichten
 6
 7
 8         All other requirements and deadlines remain as previously set. See ECF Nos. 41,
 9   45, 51. No further extensions of time will be granted absent extraordinary circumstances.
10
11         IT IS SO ORDERED.
12
13   Dated: August 12, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
                                                                          18cv2557-BEN-LL
